Citation Nr: 1812002	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  13-12 556	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for intermittent flare-ups of mechanical low back pain. 


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1969 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the RO.  In August 2015, the Board remanded the claim for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board observes that the Veteran has stated that his back disability has worsened since his last VA examination.  See Correspondence, 4 (Jan. 22, 2018).  As the evidence of record suggests that the Veteran's symptoms may have worsened, a remand is necessary to provide him with a more contemporaneous VA examination to assess the disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and/or private treatment records related to the Veteran's back disability.

2.  Schedule the Veteran for an appropriate VA examination to identify the current nature and severity of the Veteran's back disability.

The Veteran's electronic claims file should be made available to, and reviewed by, the examiner.

The AOJ should ensure that the examiner provides all information required for rating purposes.  See Correia v. McDonald, 28 Vet. App. 158 (2016); Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

3.  Then re-adjudicate the claim.  If the benefit sought is not granted in full, furnish the Veteran and his representative with a supplemental statement of the case and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




